                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

GERALDINE MAEZ,
on behalf of
MIGUEL E. MAEZ, Jr.,

                       Plaintiff,

    v.                                                                        1:16-cv-00766-LF

NANCY A. BERRYHILL,
Deputy Commissioner for Operations
of the Social Security Administration,

                       Defendant.

                  ORDER GRANTING MOTION FOR ATTORNEY FEES
                         PURSUANT TO 42 U.S.C. § 406(b)

         THIS MATTER comes before the Court upon attorney Michael Armstrong’s Motion for

Order Authorizing Attorney Fees Pursuant to 42 U.S.C. § 406(b) and Supporting Memorandum,

filed on September 18, 2018. Doc. 32. The motion seeks $16,694.25 in attorney fees for legal

services rendered before the Court. Id. at 1. The Commissioner states that she is not a party to

§ 406(b) fee awards and takes no position on the motion. Doc. 33 at 2. Having reviewed the

briefing, the record, and the applicable case law, and being otherwise fully advised in the

premises, I find the motion well taken and will GRANT it.

         I.     Procedural History

         Mr. Maez filed applications for Supplemental Security Income (“SSI”) and Disability

Insurance Benefits on April 22, 2009. AR 133–41, 153–55. 1 After being denied initially and



1
 Document 13-1 through 13-62 is the sealed Administrative Record (“AR”). When citing to the
record, the Court cites to the AR’s internal pagination in the lower right-hand corner of each
page, rather than to the CM/ECF document number and page.
upon reconsideration, Mr. Maez requested and received a hearing before an Administrative Law

Judge (“ALJ”). AR 52–78, 85–88, 90–97. The ALJ issued her unfavorable decision on

September 23, 2011. AR 35–51. Mr. Maez requested that the Appeals Council review the ALJ’s

unfavorable decision, and submitted additional medical evidence. AR 30–33, 230–35. On

February 21, 2013, the Appeals Council denied the request for review. AR 7–13. Mr. Maez first

appealed to this Court on April 24, 2013. Maez. v. Social Security Admin., No. 13cv381 WPL

(Doc. 1) (D.N.M.). On July 21, 2014, Magistrate Judge Lynch remanded this case, due in part to

the ALJ’s failure to evaluate “all of the evidence in the record to determine the extent to which

Dr. Weather’s [July 20, 2011, AR 810] opinion that Maez is unable to work is supported by that

record,” and due to the ALJ’s failure to “describe how Dr. Weather’s opinion was inconsistent

with the medical evidence.” AR 896.

       On March 11, 2013, while his first appeal was pending in this Court, Mr. Maez filed a

second claim for SSI. AR 836, 929. On November 4, 2014, after receiving Judge Lynch’s

remand order, the Appeals Council vacated the decision of the Commissioner, remanded the case

to the ALJ, and consolidated Mr. Maez’s claims. Id. On August 4, 2015, the ALJ held a second

hearing. AR 855–78. On September 26, 2015, Mr. Maez died from a ruptured abdominal aortic

aneurysm. AR 1020. His widow, Geraldine Maez, filed a notice to become a substitute party

and proceed with Mr. Maez’s claim. AR 1018. On March 7, 2016, the ALJ issued her second

decision, which was partially favorable—finding him disabled as of September 5, 2014, when his

age category changed to “an individual closely approaching advanced age.” AR 832–54.

Because this Court had previously remanded Mr. Maez’s case, Mr. Maez was not required to

seek Appeals Council review again, and Mr. Maez timely appealed to this Court on July 1, 2016.

Doc. 1; see also 20 C.F.R. § 404.984(a).



                                                 2
       Mr. Maez filed his Motion to Reverse and Remand for a Rehearing with Supporting

Memorandum on February 24, 2017. Doc. 19. The Court granted this motion, remanded, and

entered a final judgment on December 14, 2017 in favor of Mr. Maez, finding that the ALJ failed

to properly apply the treating physician rule to the opinion of Mr. Maez’s treating cardiologist,

Dr. Weathers. Docs. 26, 27. On March 22, 2018, Mr. Maez filed an Unopposed Motion for

Attorney Fees Pursuant to the Equal Access to Justice Act, requesting $6,700.00 in attorney fees.

Doc. 30. The Court granted this motion. Doc. 31.

       On remand, the Appeals Council—after consulting a Council medical consultant who

agreed with treating physician Dr. Weather’s assessment that Mr. Maez was unable to work—

found that Mr. Maez met a listing for aneurysm of aorta or major branches and found him

disabled from his alleged onset date of April 6, 2009. Doc. 32-1 at 4–7. The Social Security

Administration awarded Mr. Maez $66,777.00 in back benefits. Id. at 13–16. The

Commissioner withheld $16,694.25 from his past-due benefits to pay for attorney fees. Id. at 13.

Mr. Armstrong now requests that he be awarded the $16,694.25 as attorney fees for legal

services rendered before this Court. Doc. 32 at 2.

       II.     Standard

       Section 406(a), title 42, United States Code, governs fees for representation at

administrative proceedings, and § 406(b) governs fees for representation in court. McGraw v.

Barnhart, 450 F.3d 493, 498 (10th Cir. 2006). “[E]ach authority sets fees for the work done

before it; thus, the court does not make fee awards for work at the agency level, and the

Commissioner does not make fee awards for work done before the court.” Id. Attorneys

representing Social Security claimants in court may seek fees for their work under both EAJA




                                                 3
and under § 406. Id. at 497. 2 If the Court awards both EAJA fees and § 406 fees, however,

counsel must refund the smaller amount to the claimant. Id.

         Under 42 U.S.C. § 406(b)(1),

         Whenever a court renders a judgment favorable to a claimant under this
         subchapter who was represented before the court by an attorney, the court may
         determine and allow as part of its judgment a reasonable fee for such
         representation, not in excess of 25 percent of the total of the past-due benefits to
         which the claimant is entitled by reason of such judgment.

“The tenor of 406(b) is permissive rather than mandatory. It says that the court may make such

an award, not that such an award shall be made.” Whitehead v. Richardson, 446 F.2d 126, 128

(6th Cir. 1971). Traditionally, an award of attorney fees is a matter within the sound discretion

of the court. Id. “[T]he Social Security Act (SSA), 42 U.S.C. § 406(b)(1), allows the district

court to award attorney’s fees to claimant’s counsel when the court remands a Title II Social




2
    The Tenth Circuit has explained:

         There are several differences between the two types of fees. For example, EAJA
         fees are awarded based on a statutory maximum hourly rate, while SSA fees are
         based on reasonableness, with a maximum of twenty-five percent of claimant’s
         past-due benefits. See [Frazier v. Apfel, 240 F.3d 1284, 1286 (10th Cir. 2001)];
         28 U.S.C. § 2412(d)(2)(A); 42 U.S.C. § 406(b)(1). Also, “[f]ees under § 406(b)
         satisfy a client’s obligation to counsel and, therefore, are paid out of the plaintiff’s
         social security benefits, while fees under the EAJA penalize the [Commissioner]
         for assuming an unjustified legal position and, accordingly, are paid out of agency
         funds.” Orner v. Shalala, 30 F.3d 1307, 1309 (10th Cir. 1994). In that vein, an
         EAJA award is to the claimant, while counsel receives an SSA award. See 28
         U.S.C. § 2412(d)(1)(A) (making award to “a prevailing party”); 42 U.S.C.
         § 406(b)(1) (providing for attorney’s payment of approved fee out of past-due
         benefits). Finally, EAJA fee awards are allowed only if the government’s
         position was not “substantially justified” or there are no special circumstances
         that “make an award unjust.” 28 U.S.C. § 2412(d)(1)(A). SSA funds are not so
         conditioned. 42 U.S.C. § 406(b)(1).

McGraw, 450 F.3d at 497.



                                                    4
Security disability case for further proceedings and the Commissioner ultimately determines that

the claimant is entitled to an award of past-due benefits.” McGraw, 450 F.3d at 495–96.

       In Gisbrecht v. Barnhart, the Supreme Court rejected the lodestar method of calculating

attorney fees for Social Security cases, “under which the number of hours reasonably devoted to

each case was multiplied by the reasonable hourly fee.” 535 U.S. 789, 798–99 (2002). The

Supreme Court instead concluded that Congress designed § 406(b) “to control, not displace, fee

agreements between Social Security benefit claimants and their counsel.” Id. at 793. Courts

should review fee arrangements “as an independent check, to assure that they yield reasonable

results in particular cases.” Id. at 807. The statute imposes the 25%-of-past-due-benefits

limitation on fees as a ceiling, rather than as a standard to substantiate reasonableness. Id.

       The reasonableness determination is “based on the character of the representation and the

results the representative achieved.” Gisbrecht, 535 U.S. at 808. Factors relevant to the

reasonableness of the fee request include: (i) whether the attorney’s representation was

substandard; (ii) whether the attorney was responsible for any delay in the resolution of the case;

and (iii) whether the contingency fee is disproportionately large in comparison to the amount of

time spent on the case. See id. at 808. Ultimately, plaintiff’s attorney has the burden of showing

that the fee sought is reasonable. Id. at 807 (“Within the 25 percent boundary, . . . the attorney

for the successful claimant must show that the fee sought is reasonable for the services

rendered.”). A court may require the plaintiff’s attorney to submit a record of the hours spent

representing the plaintiff and a statement of the lawyer’s normal hourly billing rate for non-

contingency fees cases. Id. at 808. The statute does not specify a deadline for requesting fees.

See 42 U.S.C. § 406(b). The Tenth Circuit has held, however, that a request “should be filed




                                                  5
within a reasonable time of the Commissioner’s decision awarding benefits.” McGraw, 450 F.3d

at 505.

          III.   Analysis

          First, the Court must determine if the Fee Agreement meets § 406(b)(1) guidelines.

Plaintiff signed a fee agreement on April 8, 2016, which states in part:

          If I am awarded benefits in federal court or if I am awarded benefits by the Social
          Security Administration following a remand ordered by federal court in my case
          in which my attorney represented me, I agree to pay my attorney twenty-five
          percent (25%) of my and my family’s past-due benefits. . . .

          I understand that the federal court m[a]y order the Social Security Administration
          to pay all or part of the attorney’s fee and expenses, under a law named the Equal
          Access to Justice Act (“EAJA”). If an attorney’s fee is awarded under the EAJA,
          this may lower the amount that I have to pay from my past-due benefits. In no
          event will the attorney’s fee that I am obligated to pay out of past-due benefits be
          greater than 25% of the past-due benefits awarded.

Doc. 32-1 at 23. Thus, the Fee Agreement meets § 406(b)(1)’s guideline of not exceeding 25%

of the past-due benefits.

          Second, having reviewed the particular facts of this case in light of the Gisbrecht factors,

I find that Plaintiff’s counsel has shown that $16,694.25 is reasonable for his representation of

plaintiff before this Court. Counsel devoted 25.86 hours to representing plaintiff on appeal

before this Court. Docs. 32 at 4, 32-1 at 20–22. Attorney Michael Armstrong has specialized in

disability cases for over twenty years, Doc. 32-1 at 24–25, and “the ability and skill of a more

experienced attorney . . . offset[s] the number of hours put in by one who is not familiar with the

applicable statutes and regulations.” Blankenship v. Schweiker, 676 F.2d 116, 118 (4th Cir.

1982). Next, the Court finds that Mr. Armstrong obtained a favorable outcome for plaintiff, and




                                                   6
he was not responsible for any appreciable delay in resolution of the case. 3 Finally, the Court

finds that the award would not be disproportionately large in comparison to the amount of time

spent on the case. Mr. Armstrong requests $16,694.25 for 25.86 hours of work, or $645.56 per

hour. Doc. 32 at 1–2. This is in line with awards in this district. See, e.g., Valdez v. Barnhart,

No. 00cv1777 MV/LCS (Docs. 26, 28) (D.N.M. Dec. 16, 2005) (awarding $12,000 for 18.6

hours of work, or $645.16 per hour); Monger v. Colvin, No. 13cv156 JB/CG (Doc. 37) (D.N.M.

Sept. 2, 2016) (awarding $25.947.00 for 38.55 hours of work, or $673.07 per hour). The amount

requested is reasonable.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Plaintiff’s Motion

for Order Authorizing Attorney Fees Pursuant to 42 U.S.C. § 406(b) (Doc. 32) is GRANTED.

Counsel is awarded $16,694.25 in attorney’s fees pursuant to 42 U.S.C. § 406(b)(1) for

representing plaintiff before this Court.

       IT IS FURTHER ORDERED that counsel will refund to plaintiff the $6,700.00 of

attorney fees awarded under EAJA, 28 U.S.C. § 2412. See Doc. 31.

       IT IS SO ORDERED.


                                                      _____________________________
                                                      Laura Fashing
                                                      United States Magistrate Judge
                                                      Presiding by Consent




3
  Mr. Armstrong requested two extensions of time to file the Motion to Reverse or Remand in
this case. Docs. 16, 18. These extended the deadline from January 30, 2017 to February 27,
2017. Docs. 15, 20. The Court finds that these brief extensions of time did not appreciably
delay resolution of this case.


                                                 7
